 



Exhibit 10.2
VOTING AGREEMENT AND PROXY
     THIS VOTING AGREEMENT AND PROXY (this “Agreement”) is made and effective as
of ___, 2006, between Coconut Palm Acquisition Corp., a Delaware corporation
(“Coconut Palm”) and the undersigned shareholder (the “Shareholder”) of Equity
Broadcasting Corporation, an Arkansas corporation (“EBC “).
Recitals
     This Agreement is entered into pursuant to Section 6.02 of that certain
Agreement and Plan of Merger dated as of the date hereof (the “Merger
Agreement”) between EBC, Coconut Palm, and certain shareholder of EBC, pursuant
to which EBC will merge with and into Coconut Palm, with Coconut Palm being the
surviving corporation (the “Merger”), which Merger is subject to certain
conditions including without limitation the approval of the shareholders of EBC.
     The Shareholder is entering this Agreement for the purposes of inducing
Coconut Palm to enter into the Merger Agreement and effect the Merger.
Terms of Agreement
     In consideration of the premises and mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows.
     1. The Shareholder hereby agrees with Coconut Palm that, at any meeting of
EBC’s shareholders called for the purpose of acting upon approval of the Merger
as contemplated by the Merger Agreement, and at any adjournment or postponement
thereof, or in any other circumstances upon which the undersigned Shareholder’s
vote, consent or approval is sought, the undersigned Shareholder will vote (or
cause to be voted) all shares of capital stock of EBC owned or controlled by the
undersigned, whether now owned or controlled or hereafter acquired or controlled
(the “Shares”), in favor of (i) approval of the Merger, (ii) adoption of the
Merger Agreement and (iii) approval of the other transactions contemplated by
the Merger Agreement.
     2. Shareholder hereby agrees with Coconut Palm that at any meeting of EBC’s
shareholders and at any adjournment or postponement thereof or in any other
circumstances upon which the undersigned Shareholder’s vote, consent or approval
is sought, the undersigned Shareholder shall vote (or cause to be voted) such
Shareholder’s Shares against (i) alternative transactions to the Merger,
including any merger agreement or merger (other than the Merger Agreement and
the Merger), consolidation, combination, sale of substantial assets,
reorganization, recapitalization, dissolution, liquidation or winding up of or
by EBC (an “Alternative Transaction”), or (ii) any amendment of EBC’s Articles
of Incorporation or By-laws or other proposal or transaction involving EBC,
which amendment or other proposal or transaction would in any manner impede,
frustrate, prevent or nullify the Merger Agreement or any of the other
transactions contemplated by the Merger Agreement (a “Frustrating Transaction”).

 



--------------------------------------------------------------------------------



 



     3. Any vote relating to this Agreement shall be cast or consent shall be
given in accordance with such procedures relating thereto as shall ensure that
it is duly counted for purposes of determining that a quorum is present and for
purposes of recording the results of such vote or consent.
     4. Shareholder hereby appoints Coconut Palm or any of its directors or
designees and each of them, as the proxy of the undersigned, each with full
power of substitution, to vote all of the Shares on behalf of the undersigned at
any meeting of shareholders of EBC called for the purpose of acting upon the
Merger, an Alternative Transaction or a Frustrating Transaction, and at any
adjournment or postponement thereof, with the same force and effect as such vote
would have if the undersigned were personally present at such meeting, in
accordance with Sections 1 and 2 above.
     5. This proxy, being coupled with an interest, is irrevocable. The
undersigned agrees that in connection with any transfer of any of the Shares by
the undersigned, it will obtain from the transferee and deliver to Coconut Palm
an executed Voting Agreement and Proxy in the form hereof. The undersigned
acknowledges that EBC has agreed not to permit any such transfer unless the
undersigned has complied with the foregoing requirements. This Agreement shall
terminate and the proxy granted hereby shall expire upon the earliest of
(a) termination of the Merger Agreement in accordance with its terms, (b) the
consummation of the Closing (as defined in the Merger Agreement), or
(c) December 31, 2006.
     6. Each party shall each bear their own respective costs and expenses,
including all legal and accounting fees, with respect to this Agreement. This
Agreement, and the rights, interest and benefits hereunder shall not be
assigned, transferred, pledged or hypothecated in any way by the Shareholder and
shall not be subject to execution, attachment or similar process. The rights and
obligations of this Agreement shall be binding upon and shall inure to the
benefit of the respective successors and permitted assigns of the parties
hereunder. This Agreement may not be modified, amended, supplemented, canceled
or discharged, except by written instrument executed by all parties. This
Agreement may be executed in two or more counterparts all of which shall be
considered one and the same agreement and each of which shall be deemed an
original. This Agreement shall be governed by, and shall be construed,
interpreted and enforced in accordance with, the laws of Delaware, without
regard to the application of the principles of conflicts of law. This Agreement
contains the entire understanding of the parties with respect to the
transactions contemplated hereby and supersedes all prior written or oral
commitments, arrangements or understanding with respect thereto. The invalidity
of any one or more of the words, phrases, sentences, clauses, sections or
subsections contained in this Agreement shall not affect the enforceability of
the remaining portions of this Agreement or any part hereof.
[signatures on next page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this instrument as of the
date first written above.

            Coconut Palm Acquisition Corp.
      By:           Name:           Title:           SHAREHOLDER:
              (Print Name if Individual)                            (Print
Entity Name if Entity)                    By:           Name:           Title:  
     

3